Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Duff et al (US 2012/0187187 A1).
Claim 1. Duff discloses a device comprising: a processor; and a memory device (Fig. 2 & 3A) that stores a plurality of instructions that, when executed by the processor following a machine-readable code associated with an electronic gaming machine being captured by a mobile device, cause the processor to enable receipt, via a server in communication with the mobile device, of data communicated from the mobile device, wherein information embedded in the machine-readable code enables an establishment of communication with the mobile device and a record of the establishment of communication with the mobile device is stored [0033]-[0035], [0041]-[0044].
Claim 2. Duff discloses the device of Claim 1, further comprising a display device, wherein the memory device comprises a plurality of further instructions that, when executed by the processor, cause the processor to communicate data that results in a display, by the display device, of the machine-readable code (204: Fig. 2).
Claim 3. Duff discloses the device of Claim 1, wherein the machine-readable code is displayed on the electronic gaming machine (204: Fig. 2).
Claim 4. Duff discloses the device of Claim 1, wherein the processor comprises a processor of the electronic gaming machine and the memory device comprises a memory device of the electronic gaming machine (20: Fig. 2), [0033].
Claim 5. Duff discloses the device of Claim 1, wherein the processor comprises a processor of a player tracking unit associated with the electronic gaming machine and the memory device comprises a memory device of the player tracking unit [0006], [0036]-[0037].
Claim 6. Duff discloses the device of Claim 1, wherein the data communicated from the mobile device comprises authentication information [0032].
Claim 7. Duff discloses the device of Claim 6, wherein the authentication information is associated with any of: identification information of a user, and an account of the user [0032].
Claim 8. Duff discloses the device of Claim 1, wherein the data communicated from the mobile device is associated with a transfer of funds to the electronic gaming machine [0033]-[0034].
Claim 9. Duff discloses the device of Claim 1, wherein the machine-readable code comprises a QR code [0004], (204: Fig. 2).

Claim 10. Duff discloses a server comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: following a machine-readable code embedded with information associated with an electronic gaming machine being captured by a mobile device, receive first data from the mobile device, communicate second data to the electronic gaming machine, and cause a record to be stored of at least one of: the receipt of first data from the mobile device and the communication of second data to the electronic gaming machine [0033]-[0035], [0041]-[0044].
Claim 11. Duff discloses the server of Claim 10, wherein the data communicated from the mobile device comprises authentication information [0032].
Claim 12. Duff discloses the server of Claim 11, wherein the authentication information is associated with any of: identification information of a user, and an account of the user [0032].
Claim 13. Duff discloses the server of Claim 10, wherein at least one of the first data from the mobile device and the second data to the electronic gaming machine is associated with a transfer of funds to the electronic gaming machine [0033]-[0034].
Claim 14. Duff discloses the server of Claim 10, wherein the first data and the second data are different [0042]-[0043].
Claim 15. Duff discloses the server of Claim 10, wherein the machine-readable code comprises a QR code [0004], (204: Fig. 2).

Claim 16-23. Duff discloses a method of operating a device, the method comprising: following a machine-readable code associated with an electronic gaming machine being captured by a mobile device, enabling receipt, via a server in communication with the mobile device, of data communicated from the mobile device, wherein information embedded in the machine-readable code enables an establishment of communication with the mobile device, and causing a record of the establishment of communication with the mobile device to be stored as similarly discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9852578. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similar invention relating to at least a method of operating a device, the method comprising: following a machine-readable code associated with an electronic gaming machine being captured by a mobile device, enabling receipt, via a server in communication with the mobile device, of data communicated from the mobile device, wherein information embedded in the machine-readable code enables an establishment of communication with the mobile device, and causing a record of the establishment of communication with the mobile device to be stored.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715